In an action to foreclose a mortgage in the form of a deed, upon real property located in the city of White Plains, judgment in favor of plaintiff reversed on the law and the facts and new trial granted, with costs to appellants to abide the event. It was undisputed at the trial that appellants were entitled to certain credits to offset the amount of the indebtedness for which the learned referee found that the deed was given as security. Some evidence as to the amount of such credits was adduced, but no credit was given therefor in the judgment. In the interests of justice, a new trial should be had, at which evidence with respect to the credits may be fully developed. Carswell, Acting P. J., Johnston, Wenzel, MaeCrate and Schmidt, JJ., concur.